     Case: 1:19-cv-02547 Document #: 44 Filed: 08/29/19 Page 1 of 1 PageID #:162

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Craig Cunningham
                              Plaintiff,
v.                                                 Case No.: 1:19−cv−02547
                                                   Honorable Ronald A. Guzman
Penn L.L.C.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 29, 2019:


        MINUTE entry before the Honorable Ronald A. Guzman: Status hearing held on
8/29/2019. Plaintiff's motion to amend the complaint [41] is granted without objection.
Defendant's answer with counterclaim to be filed on or before 9/19/2019. Mailed
notice(is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
